Citation Nr: 1535459	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  11-32 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than May 10, 2010, for the grant of an increased rating of 30 percent for service-connected left knee disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to June 1989.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2011rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The decision, in pertinent part, assigned an effective date of May 19, 2010, for the grant of an increased 30 percent rating for degenerative joint disease of the left knee.  The Veteran timely appealed for an earlier effective date.

In April 2015, the Veteran appeared and testified at a Board hearing before the undersigned Veteran's Law Judge.  A transcript of that hearing is contained in the virtual record. 

The issues of entitlement to an increased rating for left knee disability, service connection for a vasectomy, an increased rating for lumbar spine disability, and entitlement to service connection for foot drop have has been raised by the record in a August 2005 (foot), January 2012 (vasectomy and spine) and April 2015 (knee) statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  On April 7, 1994, the Veteran filed a claim of entitlement to service connection for a left knee disability.  In an August 2005 rating decision, the RO granted service connection for postoperative degenerative joint disease of the left knee, with an initial 10 percent rating, effective April 7, 1994.

2.  In December 2007, the Board remanded the issue of an increased initial rating for left knee disability for issuance of a Statement of the Case, having found an (now missing) August 2006 statement from the Veteran to be a timely notice of disagreement with the August 2005 rating decision.

3.  On May 5, 2008, the RO issued a SOC for an increased rating for left knee disability.

4.  On July 15, 2008, the Veteran's representative submitted a Post-Remand Brief noting that the Veteran wished to be scheduled for a VA examination for his left knee, and stated that his left knee warranted more than a 10 percent rating.  

5.  Although the July 15, 2008 statement is sufficient to be considered a substantive appeal statement, it was not timely as it was received more than 60 days after the issuance of the Statement of the Case and more than a year after the original denial.  

6.  The first evidence that the Veteran's left knee disability met the criteria for a 30 percent rating (entitlement arose) was an August 2010 VA examination.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 19, 2010, for the award of a 30 percent rating for postoperative left knee degenerative joint disease, are not met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.151, 3.157, 3.341, 3.400 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Through March 2003, December 2005, March 2008 and July 2010, the RO notified the Veteran of increased rating benefits, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim. 

In the March 2008 and July 2010 letters, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted in April 2015; hence, no re-adjudication followed and no supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the available service treatment records and treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  The Veteran has been afforded VA examinations in conjunction with his left knee disability.

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the April 2015 hearing, the undersigned identified the issue on appeal.  Notably, the Veteran thought he was providing evidence on an increased rating claim, and the VLJ took the time to explain that an earlier effective date claim was on appeal.  The Veteran provided testimony as to his understanding that he had continued the appeal continuously from 1994.  The VLJ gave the Veteran 60 days to turn in additional evidence, as the Veteran had been incorrect regarding the issue on appeal.  The duties imposed by Bryant were thereby met.

Given these facts, it appears that all available records have been obtained. There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

Earlier Effective Date

A reasonably raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006) and Myers v. Principi, 16 Vet. App. 228, 229 (2002); 38 C.F.R. § 3.160(c).

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Regulations also provide that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o)(1).

The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Three possible dates may be assigned depending on the facts of a case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1) ); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) ); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2). 

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." If the increase occurred more than one year prior to the claim, the increase is effective the date of claim. If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A.§ 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R.§ 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) ; 38 C.F.R. § 3.151(a) . An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p) , 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented").

Furthermore, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

Factual Background and Analysis

The Veteran contends that he should be entitled to an earlier effective date for the award of a 30 percent rating for is left knee disability.  He testified during his Board hearing that he continued his left knee claim continuously since he initially filed for service connection in 1994, and that he should be entitled to the 30 percent rating from April 1994. 

On April 7, 1994, the Veteran filed a claim of entitlement to service connection for a left knee disability.

A December 1994 rating decision denied service connection.  The Veteran filed a timely notice of disagreement.  He was issued a Statement of the Case (SOC) in February 1996.  Subsequent medical and lay evidence was presented, and several Supplemental Statements of the Case (SSOCs) were issued.

In an August 2005 rating decision, the RO granted service connection for postoperative degenerative joint disease of the left knee, with an initial 10 percent rating, effective April 7, 1994.

In December 2007, the Board remanded the issue of an increased initial rating for left knee disability for issuance of a SOC, having found an August 2006 statement from the Veteran to be a timely notice of disagreement.  Currently, the Board is unable to find this August 2006 statement in the virtual record.  However, as the Board noted it in December 2007, the record remains that the Veteran filed a timely notice of disagreement with his initial left knee rating. 

On May 5, 2008, the RO issued an SOC for an initial increased rating in excess of 10 percent for the Veteran's service-connected left knee disability.

On July 15, 2008, the Veteran's representative submitted a Post-Remand Brief noting that the Veteran wished to be scheduled for a VA examination for his left knee, and stated that his left knee warranted more than a 10 percent rating.  

As the Veteran testified that he believed he had continued his appeal of the initial 10 percent rating through from the 2005 decision, this is likely what he believed was his substantive appeal of that initial rating.  As noted in the 2007 Board remand, although the Board directed the RO to issue an SOC for the increased rating issue, the claim would not be appealed to the Board without a timely filed substantive appeal.  This information was also provided as part of the May 5, 2005 SOC.

Although the July 15, 2008 statement is sufficient to be considered a substantive appeal statement, it was received more than 60 days (71 days) after the issuance of the SOC, and more than a year after the original denial (August 2005).  The 60 days from the SOC would have expired July 5, 2008, a Saturday; thus the appeal period would have expired on July 7, 2008.   The July 15, 2008 statement missed the deadline for a timely substantive appeal by eight days.  In computing the time limit, the first day of the specified period will be excluded and the last day included.  38 C.F.R. § 20.305(b).  Where the time limit expires on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  Id.  As such, the Veteran did not timely appeal the initial rating claim, and the appeal expired.

As the Veteran's representative's Post-Remand Brief was not timely provided as a substantive appeal, the request for a VA examination was not heeded.  The Brief indicates that the Veteran's left knee is "worse" than the 10 percent provided, and worse than it was in 2005 when he was last afforded an examination.  As this correspondence was not a timely substantive appeal, it should have been taken as a claim for an increased rating.  

On May 19, 2010, the Veteran provided a notice of disagreement with a January 13, 2010 rating decision regarding a 38 U.S.C.A. § 1151 claim for removal of a gall bladder (this was later understood to have been a heart failure claim).  Although the statement was referred to as a notice of disagreement and did not mention the Veteran's left knee, it is dated May 19, 2010.  As there are no other documents from the Veteran with a receipt date of May 19, 2010, the Board assumes that this is the document the RO is considering a claim for an increased rating for the left knee.

Although the RO has indicated that the Veteran filed the current claim on appeal on May 19, 2010, the Board finds that the claim was filed on July 15, 2008.

Thus, here, the Board will consider whether a "factually ascertainable" increase in the Veteran's left knee disability occurred within one year prior to the July 15, 2008 claim to a level warranting a 30 percent disability rating, pursuant to 38 U.S.C. 5110(b)(2), or whether any treatment following the August 2005 rating decision represents an informal claim under 38 C.F.R. § 3.157(b) and, if so, whether an earlier effective date is warranted on that basis.

The Veteran was afforded a VA knee examination in May 2005.  Range of motion for the left knee was from zero to 110 degrees.  He complained of pain at the end ranges of motion.  He had a negative McMurry's test, and the examiner noted that all of his ligaments were stable and intact..  The examiner noted there was "no further limitation of motion due to weakness, fatigability or incoordination following repetitive use." 

By his August 2010 VA examination, the Veteran's left knee had extension to 20 degrees and flexion to 90 degrees.   He did not have additional loss of motion with repetitive testing.  A September 2010 MRI noted he had an inability to fully extend his left knee.  He was noted to have crepitus, grinding, subpatellar tenderness and a surgically-absent meniscus.  But he did not have instability.  The 2005 and 2010 examination reports indicated he did not have ankylosis of the knee.

Unfortunately, there are no treatment records or additional VA examinations for the period between 2005 and 2010 which provide any information on the stability or range of motion of the Veteran's left knee.  The majority of the medical evidence in the virtual record pertains to the Veteran's mental health and heart health.  Although there are complaints of chronic knee pain, there are no objective left knee findings in the medical records.  In March and May 2008, the Veteran complained of chronic back and knee pain.  In August 2007, he complained of knee pain, but with no acute problems.  He was noted to have severe arthritis in his left knee in December 2006.  

Included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes (DCs) that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Diagnostic Code 5257 provides that an evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, an evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

Diagnostic Code 5260 pertains to limited flexion of the knee.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of extension of the knee. A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater. 

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

Also, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

Here, the Veteran has stated that his knee disability was worse than the 10 percent rating provided in 2005 in a 2006 statement that is not available.  In 2008, he stated that his left knee was worse than the 10 percent rating and worse than it was in 2005 when he was last afforded a VA examination.  There are no treatment records or VA examinations between 2005 and 2010 to indicate the Veteran's range of motion of his left knee.  The August 2010 VA examination showed that his left knee range of motion was from 20 degrees to 90 degrees.  Subsequent 2011 private treatment records have shown a range of motion from 5 degrees to 85 degrees, and from 7 degrees to 60 degrees.  

Objective medical evidence does not reveal the Veteran's left knee disability warranted a 30 percent rating (extension limited to 20 degrees) until the August 2010 VA examination.  The Board notes that the Veteran had complained of worsening of his knee symptoms in his July 15, 2008 attempted substantive appeal, and finds his complaints credible; however, they do not provide the information necessary to show that entitlement to a 30 percent rating had arisen at that time.  

Effective dates for increased rating claims are the date that the claim was filed (here: July 15 2008) or the date entitlement arose (here: August 24, 2010), whichever is later.  Here, the medical evidence showing entitlement to a 30 percent rating is August 24, 2010, and therefore August 24, 2010 should be the effective date of the increase.  The RO chose to provide May 19, 2010 as the effective date for the increased 30 percent rating, and as this is an earlier date than August 24, 2010, the Board will not disturb this effective date. 

In light of the above, the Board finds that no "factually ascertainable" increase in the Veteran's left knee disability prior to August 24, 2010.  Furthermore, even if the Board were to consider any treatment following the August 2005 rating decision to be an informal claim for an increased rating under 38 C.F.R. § 3.157(b), for the same reasons, the Board would not find that "entitlement" to a rating of 30 percent for left knee disability (extension limited by 20 degrees) "arose" prior to August 24, 2010. 

Accordingly, an effective date prior to May 19, 2010 (the date assigned by the RO), for a rating of 30 percent for a left knee disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.



ORDER

An effective date prior to May 19, 2010, for a rating of 30 percent for left knee disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


